 Case 2:20-cv-02833-SAB-PJW Document 20 Filed 05/14/20 Page 1 of 2 Page ID #:227

                                                                    JS6
 1
 2
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
 7                      CENTRAL DISTRICT OF CALIFORNIA
 8
 9 VICKY A. MILLER,                            No. 2:20-cv-02833-SAB-PJW
10        Plaintiff,
11        v.
12 C. R. BARD, INC., and BARD                  ORDER DISMISSING CASE
13 PERIPHERAL VASCULAR, INC.,
14        Defendants.
15
16        Before the Court is the parties’ Joint Stipulation of Dismissal Without
17 Prejudice, ECF No. 19. The parties ask that, pursuant to Fed. R. Civ. P.
18 41(a)(1)(A)(ii), the Court dismiss the above-captioned action without prejudice,
19 with each party to bear its own costs.
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //
     ORDER DISMISSING CASE ~ 1
Case 2:20-cv-02833-SAB-PJW Document 20 Filed 05/14/20 Page 2 of 2 Page ID #:228
